Name: Commission Regulation (EC) No 635/94 of 22 March 1994 amending for the fifth time Regulation (EC) No 3088/93 adopting exceptional support measures for the market in pigmeat in Germany
 Type: Regulation
 Subject Matter: trade policy;  agricultural policy;  agricultural activity;  animal product;  Europe
 Date Published: nan

 23 . 3 . 94 Official Journal of the European Communities No L 79/11 COMMISSION REGULATION (EC) No 635/94 of 22 March 1994 amending for the fifth time Regulation (EC) No 3088/93 adopting exceptional support measures for the market in pigmeat in Germany THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Commission Regulation (EEC) No 1249/89 (2), and in particular Article 20 thereof, Whereas, because of the outbreak of classical swine fever in certain production regions in Germany, exceptional support measures for the market in pigmeat were adopted for that Member State in Commission Regulation (EC) No 3088/93 (3), as last amended by Regulation (EC) No 113/94 (4); Whereas it is neccessary to adjust the aid granted for the delivery of pigs to the present market situation taking into account the increase in market prices in Germany as from 14 March 1994 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION : Article 1 Article 4 of Regulation (EC) No 3088/93 is hereby amended as follows : 1 . in paragraph 1 , 'ECU 100' is replaced by 'ECU 105' ; 2. in paragraph 2, 'ECU 28' is replaced by 'ECU 35' and 'ECU 22,5' is replaced by 'ECU 28'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 14 March 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 March 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 129, 11 . 5. 1989, p. 12. O OJ No L 277, 10 . 11 . 1993, p. 30 . (4) OJ No L 20, 25. 1 . 1994, p. 1 .